Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 03/15/2022.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of generating control flow graph including a plurality of blocks each representing a portion of the program source code. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…receiving the program source code in the compiler, wherein the program source code includes one or more divergent branches; in the compiler, generating a structure point representation based on the received program source code by inserting into the program source code a set of structure points including an anchor structure point and a join structure point associated with the anchor structure point; and based on the structure point representation, generating the control flow graph including a plurality of blocks each representing a portion of the program source code, wherein, in the control flow graph, a block A between the anchor structure point and the join structure point post- dominates each of the one or more divergent branches between the anchor structure point and the join structure point” as recited in claim 1,
“…receiving program source code in a compiler, wherein the program source code includes one or more divergent branches; in the compiler, generating a structure point representation based on the received program source code by inserting into the program source code a set of structure points including an anchor structure point and a join structure point associated with the anchor structure point; and based on the structure point representation, generating a control flow graph including a plurality of blocks each representing a portion of the program source code, wherein, in the control flow graph, a block A between the anchor structure point and the join structure point post-dominates each of the one or more divergent branches between the anchor structure point and the join structure point” as recited in claim 8,
“…receive program source code in the compiler, wherein the program source code includes one or more divergent branches; in the compiler, generate a structure point representation based on the received program source code by inserting into the program source code a set of structure points including an anchor structure point and a join structure point associated with the anchor structure point; and based on the structure point representation, generate a control flow graph including a plurality of blocks each representing a portion of the program source code, wherein, in the control flow graph, a block A between the anchor structure point and the join structure point post-dominates each of the one or more divergent branches between the anchor structure point and the join structure point” as recited in claim 17.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Allen, Frances E. "Control flow analysis." 
Oh, Nahmsuk, Philip P. Shirvani, and Edward J. McCluskey. "Control-flow checking by software signatures." 
Ottenstein, Karl J., and Linda M. Ottenstein. "The program dependence graph in a software development environment." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193